Citation Nr: 0425674	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for regular aid and attendance or on housebound status.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel







INTRODUCTION

The appellant is the daughter-in-law and appointed guardian 
of the veteran who had recognized active service from 
November 1941 to January 1943 and from July 1945 to June 
1946.  He was a prisoner of war (POW) from April 1942 to 
January 1943.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
appellant initiated an appeal on additional issues; however, 
in her October 2002 VA Form 9 she confined the appeal to the 
matter of special monthly compensation.  In November 2003, 
the Board remanded the case for due process development.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
ischemic heart disease, rated 60 percent, peptic ulcer 
disease, rated 10 percent, and peripheral neuropathy of both 
lower and both upper extremities, rated 10 percent for each 
extremity; the combined rating is 80 percent, and the veteran 
has also been granted a total disability rating based on 
individual unemployability (TDIU).

2.  The service connected disabilities do not include loss of 
use of both feet or of one foot and one hand or blindness, do 
not render him permanently bedridden, and do not render him 
helpless so as to require regular aid and attendance; they do 
not preclude his tending to self-care functions, tending to 
the wants of nature, or protecting himself from the hazards 
of his daily environment.

3.  The veteran does not have a single service-connected 
disability rated (or ratable) 100 percent, and he is not 
confined to his home by the service connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for aid and attendance or housebound status 
are not met.  38 U.S.C.A. §§ 1114(l)(s), 5107 (West 2002); 
38 C.F.R. §§ 3.350, 3.352 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.  

By rating decisions and the September 2002 statement of the 
case (SOC) the appellant was advised of what was needed to 
establish entitlement to the instant benefit sought, and of 
what the evidence showed.  In November 2003 the Board 
remanded the case specifically to provide the appellant 
notice of the VCAA. And this was done by letter in January 
2004.  After the appellant responded, the RO reviewed the 
case and advised the appellant of the result in an April 2004 
supplemental SOC.  The documents explained to the appellant 
her and VA's respective responsibilities in the development 
of the claim.  The appellant has been informed that she 
should submit, or seek VA's help in obtaining, any evidence 
that may be pertinent to the claim.  Regarding timing of 
notice, we note that the appellant was sent duty to assist 
letters in December 2000 and January 2001 (prior to the AOJ 
adjudication on appeal) and also received more complete 
notice in the January 2004 letter.  The latter was prior to 
the last review and certification of the claim to the Board.  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Regarding the duty to assist, all identified pertinent 
records have been obtained.  Specifically, VA has obtained 
all records of VA medical treatment, and the appellant has 
not identified any other evidence with any specificity, so as 
to enable further development.  VA arranged for VA 
examinations to assess the status of the veteran's service 
connected disabilities, whether they confined him to his 
home, and whether they rendered him in need of regular aid 
and attendance, including in February 2001 and August 2002.  
The evidence of record is sufficient to address the matter at 
hand.  VA's assistance obligations are also met.  

II.  Factual Background

The veteran's service connected disabilities include ischemic 
heart disease (rated 60 percent), duodenal bulb deformity 
(rated 10 percent), and peripheral neuropathy of both upper 
and both lower extremities, rated 10 percent for each 
extremity.  The combined rating is 80 percent; and the 
veteran has also been found entitled to TDIU.  [Notably, he 
has non service-connected senile dementia, rheumatoid 
arthritis, degenerative joint disease of the lumbar spine and 
knees, and osteoarthritis of the sacroiliac, hips, and 
shoulders.] 

On February 2001 VA aid and attendance/housebound examination 
the veteran was accompanied by the appellant.  The veteran 
was deemed incapable of handling his finances due to senile 
dementia.  He could feed himself and bathe with assistance, 
but had difficulty changing clothes.  He had slightly to 
moderately impaired weight bearing and balance.  He could 
ambulate alone within the home premises using a cane, and 
went to a chapel daily accompanied by his granddaughter.  

Statements from the appellant indicate that the veteran's 
chief problem requiring the aid and attendance of another was 
his inability to protect himself from danger due to senile 
dementia.

On VA aid and attendance or housebound examination in August 
2002, it was noted that the veteran was ambulatory and was 
not hospitalized.  Senile dementia rendered him incapable of 
handling his financial affairs or protecting himself from 
hazards of daily environment.  His daughter-in-law had been 
his legal guardian for the past three years.  His 
pathological processes included body weakness, partial loss 
of bladder control, recent and remote memory loss, shoulder 
pain with loss of motion, and the need for assistance when 
performing self-care activities.  Physical examination 
revealed poor memory and poor attention span.  The veteran 
was noted to be able to feed himself, but needed assistance 
fastening clothes and taking a bath.  He had slow propulsion 
with impaired weight bearing and balance.  He could ambulate 
alone within the home premises and used a cane when he had 
knee pain.  He could leave the home accompanied by a 
relative, but seldom went out due to poor memory and old age.    

August 2002 VA heart examination revealed the veteran had 
complaints of chest pain, dyspnea, and easy fatigability.  He 
was able to walk at home with no complaints, but was assisted 
climbing stairs due to knee pain.  He had no household 
activities due to senile dementia.  The heart condition was 
noted to cause only slight to moderate interference with his 
usual daily activities.  

August 2002 VA gastrointestinal examination revealed some 
signs of anemia, but did not show that the veteran's duodenal 
deformity impacted on his need for aid and attendance, or 
contributed to confine him to his home.  

On August 2002 VA examination of the peripheral nerves, it 
was noted that the veteran had complaints of cramps in both 
lower extremities and could not raise his arms.  He was 
disoriented, with poor memory and illogical responses.  Deep 
tendon reflexes were hypoactive on both upper and lower 
extremities.  Muscle strength was 3/5 both on upper and lower 
extremities.  There was a positive sensory response to 
pinprick and to dull pains.  The diagnoses were peripheral 
neuropathy and senile dementia.

Private medical treatment records indicate that the veteran 
was confined at the Liwag Medical Clinic in February 2004 for 
osteoarthritis of the shoulders and, upon release, was 
advised rest for three months.  

III.  Criteria and Analysis

If the veteran, as the result of service connected 
disabilities has suffered the loss, or loss of use, of both 
feet or one foot and one hand, or is blind in both eyes 
(5/200 acuity or less) or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance, he 
is entitled to SMC at the aid and attendance rate.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350.  

Under 38 C.F.R. §  3.352(a), the criteria for establishing 
need for regular aid and attendance include the inability of 
the veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.  For 
the purposes of this section, "bedridden" constitutes a 
condition that through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bed rest for a lesser or greater portion of the 
day will not suffice.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.

SMC at the House bound rate is payable to a veteran who has a 
single service-connected disability rated as 100 percent 
disabling and either (a) has an additional service-connected 
disability, or disabilities, independently rated as 60 
percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
the veteran's lifetime.  38 U.S.C.A. §  1114(s); 38 C.F.R. 
§ 3.350(i).  

Although the veteran need not show all of the disabling 
conditions in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, the United States Court of Appeals for 
Veterans Claims (Court) has held that it is logical to infer 
that there is a threshold requirement that "at least one of 
the enumerated factors be present."  See Turco v. Brown, 9 
Vet. App. 222, 224 (1996).

Addressing first the requirements for establishing 
entitlement to SMC at the aid and attendance rate, it is 
noteworthy that the law specifies that the disability 
considered must be service connected (See 38 U.S.C.A. § 1114 
(l)).  Consequently, any disability due to the nonservice-
connected disabilities the veteran has (particularly 
dementia) may not be considered.  The service connected 
disabilities do not include loss or loss of use of any hand 
or foot.  While the veteran does have peripheral neuropathy 
of all extremities, resulting impairment is not shown to have 
progressed to the level of loss of use as defined (function 
equally served by amputation stump -38 C.F.R. § 4.63) in any 
extremity.  Blindness is not service connected.  The veteran 
is not required to actually stay in bed due to service 
connected disability.  And he is not so helpless due to 
service connected disability as to require regular aid and 
attendance.  He is able to feed himself, tend to the wants of 
nature, dress with some assistance, and bathe with 
assistance.  While he requires attention and assistance in 
protecting himself in his environment and is incompetent to 
handle finances (and likely medications) by himself, it is 
due primarily (as the appellant concedes) to his senile 
dementia.  None of the alternate criteria for establishing 
entitlement to SMC at the aid and attendance rate are met.  
Consequently this benefit is not warranted.

The threshold requirement for establishing entitlement to SMC 
based on housebound status is that there must be a single 
service connected disability rated or ratable at 100 percent.  
The veteran's service connected disabilities (listed 
previously) do not include any such disability.  In addition, 
it is not shown that the  service-connected disabilities 
confine the veteran to his dwelling or immediate premises.  
He is able to venture out (with assistance of others due to 
senile dementia, which is not a factor for consideration 
because the dementia is not service connected).  The 
requirements for SMC at the housebound rate are not met.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance or on housebound status is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



